DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2015/0311736).

As for claims 9-11, and 15, Park discloses the invention as claimed, including:

9. An electronic device with rechargeable batteries and electronics for checking the state of health of the rechargeable batteries, the electronic device comprising: 
a plurality of batteries, wherein each battery of the plurality of batteries is rechargeable [fig. 1, elements 130, 140; abstract; paragraphs 0005, 0024-0025]; and 
a controller, wherein each battery of the plurality of batteries is connected to the controller [fig. 1, elements 130, 140, 150], and wherein the controller comprises a battery fuel gauge capable of performing a battery state of health check on each battery of the plurality of batteries [fig. 4, element 480, and/or 440; paragraphs 0021, 0075]; 
wherein the controller is configured to direct charge to connected loads and to transfer charge from one battery of the plurality of batteries to another battery of the plurality of batteries during a battery state of health check [paragraphs 0025, 0048-0053].  
10. An electronic device as in claim 9, wherein each battery in the plurality of batteries is a battery pack [paragraphs 0025, 0048-0053].  
11. An electronic device as in claim 9, wherein the electronic device does not include a heatsink for dissipating energy of a discharging battery through thermal convection [see figs. 1 and 4].  
15. An electronic device as in claim 9, wherein the controller is configured to direct charge to connected loads from only one battery of the plurality of batteries at any given time [paragraph 0058, wherein a battery being charged is considered a load].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0311736) in view of Mallough (US 2017/00136159).

As for claims 1-4 and 8, Park discloses the invention substantially as claimed, including the:
1. An electronic device comprising: 
a plurality of batteries, wherein each battery of the plurality of batteries is rechargeable [fig. 1, elements 130, 140; abstract; paragraphs 0005, 0024-0025]; and 
a controller [fig. 1, element 150], wherein each battery of the plurality of batteries is connected to the controller [fig. 1, elements 130, 140, 150], and 
wherein the controller comprises a battery fuel gauge capable of performing a battery state of health check on each battery of the plurality of batteries [fig. 4, element 480, and/or 440; paragraphs 0021, 0075]; 
wherein the controller is configured to direct charge to connected loads and to transfer charge from one battery of the plurality of batteries to another battery of the plurality of batteries during a battery state of health check [paragraphs 0025, 0048-0053].  
2. An electronic device as in claim 1, wherein each battery in the plurality of batteries is a battery pack [paragraphs 0025, 0048-0053].  
8. An electronic device as in claim 1, wherein the controller is configured to direct charge to connected loads from only one battery of the plurality of batteries at any given time [paragraph 0058, wherein a battery being charged is considered a load].  

Park also discloses that the electronic device does not include a heatsink for dissipating energy of a discharging battery through thermal convection [see figures 1 and 4].

Park does not specifically disclose:
[claims 1-3, and 8]  a footswitch for an ophthalmic surgical system.
4. A footswitch for an ophthalmic surgical system as in claim 1, wherein the footswitch is configured to communicate wirelessly with a console of the ophthalmic surgical system.  

Mallough discloses an ophthalmic footswitch for a surgical system configured to wirelessly communicate with a console [abstract; paragraphs 0004, 0040].

It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to combine the teachings of Park and Mallough because one of ordinary skill in the art would have applied the charging and state of health checking circuitry or methods to a surgical system having a foot switch in order to ensure that battery health is maintained during procedures of surgery to prevent failure of the surgical system and prevent injury to a patient.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0311736) in view of Mallough (US 2017/0136159) and further in view of Hamel (US 2008/0140158).

As for claim 5, Park in view of Mallough disclose the invention substantially as claimed, including the device and footswitch for an ophthalmic surgical system as cited above in the rejection of claims 1-4 and 8.

Park in view of Mallough do not specifically disclose:
5. A footswitch for an ophthalmic surgical system as in claim 4, wherein the controller is configured to inductively recharge one or more of the batteries of the plurality of batteries when the footswitch is placed on a charging station on the console.  

Hamel discloses a controller configured to inductively charge one of more batteries of a footswitch when placed on a charging station of a console [abstract; paragraph 0022].

It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to combine the teachings of Park in view of Mallough and Hamel because one of ordinary skill in the art would have sought to utilize a wireless footswitch where charging could occur out of the way of persons in the surgical environment by placing the footswitch on a console to charge so that accident or injury would be prevented due to the device remaining on a floor.

Claim(s) 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0311736) in view of Mallough (US 2017/00136159), and further in view of Vidal (WO 2017/020129).

As for claims 6-7, Park in view of Mallough disclose the invention substantially as claimed, including the device and footswitch for an ophthalmic surgical system as cited above in the rejection of claims 1-4 and 8.

Park in view of Mallough do not specifically disclose:
6. wherein the controller is configured such that during a recharging of the footswitch, at least one battery is charged to a full state and at least one battery is left in a depleted state.  
7. wherein the controller is configured such that during the state of health check, the battery being checked is discharged by at least 20% of its capacity.  

Vidal discloses during recharging of a device, at least one battery is charged to a full state and at least one battery is left in a depleted state and the battery being checked is discharged by at least 20% of its capacity and also including discharging at least one full battery into a depleted battery including an intermediate controller (microcontroller) so that charge is not lost during the check [paragraphs 0017, 0053, 0079, and 0081].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Park in view of Mallough and Vidal because one of ordinary skill in the art would have sought known method of obtaining accurate state of health or capacity of batteries by utilizing known techniques such as charging to a full state and discharging to empty to gain actual battery charge [see Vidal, at least paragraphs 0079 and 0081].

Claims 12-14, 16-18, and 20 have similar limitations as claims 1-11, and 15, and are rejected for the same reasons as set forth supra.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0311736) in view of Mallough (US 2017/00136159), and further in view of Vidal (WO 2017/020129)

As for claim 19, Park in view of Mallough disclose the invention substantially as claimed, including the method of checking a state of health of a battery in an electronic device as cit3ed above in the rejection of claims 9-11, and 16-18 and 20, 

Park in view of Mallough do not specifically disclose:
19. A method of checking battery state of health in an electronic device as in claim 16, further comprising separately checking the state of health of each of the batteries in the plurality of batteries by charging each battery, in turn, to a full state while leaving at least one other battery in a depleted state and performing a battery state of health check on the battery in the full state while transferring charge via the intermediate controller from the battery in the full state to the battery in the depleted state.  

Vidal discloses:
[claim 19] separately checking the state of health of each of the batteries in the plurality of batteries by charging each battery, in turn, to a full state while leaving at least one other battery in a depleted state and performing a battery state of health check on the battery in the full state while transferring charge via the intermediate controller from the battery in the full state to the battery in the depleted state [see as cited in claims 6-7 and 16 above and also paragraphs 0056-0057].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Park in view of Mallough and Vidal because one of ordinary skill in the art would have applied to state of health checking method to plural batteries within a system in order to accurately check each battery for state of health in order to efficiently gauge batteries health and for replacement as needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 16, 2022